MEMORANDUM OPINION
                                        No. 04-10-00604-CR

                                       Ellen M. CORLETTE,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 8, Bexar County, Texas
                                      Trial Court No. 293389
                              Honorable Karen Crouch, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 27, 2011

AFFIRMED

           Appellant Ellen Corlette appeals her conviction for driving while intoxicated. Her sole

issue on appeal is that the trial court erred by admitting into evidence the blood alcohol content

results from a medical blood test. We affirm the trial court’s judgment.

                                            BACKGROUND

           On the night of August 7, 2008, Corlette was involved in an automobile accident in

which she knocked over a telephone pole. Corlette’s car was mangled and she had to be cut
                                                                                     04-10-00604-CR


from the vehicle. EMS arrived on the scene and began treating her injuries. While Corlette was

in the EMS vehicle, San Antonio Police Deputy Jason Stanzione, who had been dispatched to the

scene, started asking Corlette questions about the accident.

        Deputy Stanzione asked Corlette what had happened, and she responded that she did not

know. He smelled a strong odor of alcohol on her breath. Deputy Stanzione also noticed

Corlette becoming argumentative and combative toward EMS personnel and that her speech was

slurred. EMS personnel determined that Corlette needed to be airlifted to the hospital due to her

injuries.   Deputy Stanzione followed up with Corlette at the hospital after medical staff

completed their assessment. Corlette could not remember how she arrived at the hospital or

whether or not she was in a car accident. Deputy Stanzione also asked her if she had been

drinking, and she responded that she had imbibed Long Island Iced Teas. Believing that she was

intoxicated, Deputy Stanzione requested her consent to take a blood sample, but Corlette refused.

However, hospital personnel tested Corlette’s blood as part of her medical treatment, and the

results indicated that her blood alcohol concentration exceeded the legal limit.

        The State prosecuted Corlette for driving while intoxicated, and she moved to suppress

the results of the medical blood test, arguing that the State failed to properly establish the chain

of custody of her blood sample. The trial court denied Corlette’s motion on the condition that

the State established the necessary predicate. The trial court ultimately admitted the results of

the blood test and, after trial, the jury convicted Corlette of driving while intoxicated. Corlette

appeals.

                   ADMISSION OF RESULTS OF THE MEDICAL BLOOD TEST

        We review a trial court’s admission of evidence for an abuse of discretion. Montgomery

v. State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1990) (op. on reh’g); Burkett v. State, 179



                                                -2-
                                                                                      04-10-00604-CR


S.W.3d 18, 34 (Tex. App.—San Antonio 2005, reh’g overruled). We will not reverse a trial

court’s ruling on the admissibility of evidence if it is within the zone of reasonable disagreement.

Rachal v. State, 917 S.W.2d 799, 807 (Tex. Crim. App. 1996); Montgomery, 810 S.W.2d at 391.

       Under Texas Rule of Evidence 901, the State must establish a proper chain of custody to

admit the results of a blood test. See Dossett v. State, 216 S.W.3d 7, 17 (Tex. App.—San

Antonio 2006, pet. ref’d); Avila v. State, 18 S.W.3d 736, 739 (Tex. App.—San Antonio 2000, no

pet.). “Proof of the beginning and end of a chain of custody will support the admission of the

evidence in the absence of any evidence of tampering or alteration.” Dossett, 216 S.W.3d at 17.

“[G]aps or theoretical breaches in the chain of custody do not affect the admissibility of the

evidence, absent affirmative evidence of tampering or commingling.” Dossett, 216 S.W.3d at

17; Avila, 18 S.W.3d at 39. At a very minimum, Rule 901 requires that there be sufficient

evidence to satisfy the trial court that the item in question is what the State claims it to be.

Brown v. State, No. 04-09-00372-CR, 2010 WL 2772488, at *4 (Tex. App.—San Antonio July

14, 2010, no. pet.) (mem. op., not designated for publication); Dossett, 216 S.W.3d at 21. A trial

court does not abuse its discretion by admitting evidence from which a reasonable juror could

find that the evidence has been authenticated. Pondexter v. State, 942 S.W.2d 577, 586 (Tex.

Crim. App. 1996); Avila, 18 S.W.3d at 739.

       Corlette’s only contention is that the State failed to establish the beginning of the chain of

custody and, thus, there is no evidence that the blood tests were performed on her blood sample.

We disagree. Judy Lynch, the nurse at the hospital who discharged Corlette, testified to the

hospital’s standard procedures for drawing and testing blood. She testified that blood is drawn

from a patient and transferred to tubes, which are labeled with the patient’s identification

number, and then the tubes are taken to the lab for testing. Lynch stated the importance of



                                                -3-
                                                                                       04-10-00604-CR


ensuring the proper identity of the patient, explaining that the blood tests determine the proper

treatment and medications to give to a patient. She testified that during the fifteen years that she

worked at the hospital, the protocol had remained the same. Lynch then referred to Corlette’s

medical records, particularly, a nurse’s note recording that Dr. Erin Flaherty ordered blood tests

for Corlette and that Corlette’s blood was drawn at 11:40 pm. Another medical record, a Patient

Visit Report, shows the results of blood tests recorded under Corlette’s hospital profile. The

levels were recorded at 259 milligrams per deciliter, which, according to the testimony of

Medical Examiner J. Rod McCutchin, was equivalent to a 0.22 blood alcohol concentration

level. Based on the record, there is sufficient evidence of the beginning of the chain of custody

so that we cannot say that the trial court abused its discretion. See Torres v. State, No. 04-07-

00522-CR, 2009 WL 89695, at *4–5 (Tex. App.—San Antonio Jan. 14, 2009, pet. ref’d) (mem.

op., not designated for publication) (holding that evidence of established, routine procedures for

medical blood tests, in the absence of any evidence that the procedures were not followed, is

sufficient grounds for the trial court to admit the results of the medical blood test); Durrett v.

State, 36 S.W.3d 205, 210 (Tex. App.—Houston [14th Dist.] 2001, no pet.). We hold that the

trial court did not abuse its discretion in admitting the blood test results.

                                            CONCLUSION

        Overruling Corlette’s sole issue, we affirm the judgment of the trial court.

                                                    Rebecca Simmons, Justice

DO NOT PUBLISH




                                                  -4-